[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The motion to strike dated June 30, 1993 was denied because as pointed out in plaintiff's memorandum in opposition to the motion, such motion was moot.
On October 25, 1993, the defendant filed an amended special defenses, set-offs and counterclaim. Plaintiff filed a motion to strike this new pleading. There is no reason to hear further arguments on a pleading is no longer operable. The motion to reargue is denied.
HICKEY, J.